ADVISORY ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant is reminded that, in accordance with MPEP 714.13(II), it should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires only a cursory review by the examiner, compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection.
In this case, Applicant has changed the scope of the invention by adding the limitation “wherein a first syntax element indicates applicability of a third mode, and wherein in a case due to the second intra mode being [[is]] applied [[on]] to the second video block, the first syntax element for the second video block is omitted from the bitstream, a third mode is not applied on the second video block.” Additionally, new claims have been added. Also, claims 20-21 do not appear to have been amended to resolve the objections. This constitutes a change in scope which requires more than a cursory review. Accordingly, the amendment filed 04/25/2022 is NOT ENTERED. Prosecution on the merits is and remains closed.
Applicant may wish to consider the AFCP 2.0 program for entering after final amendments. See https://www.uspto.gov/patents/initiatives/after-final-consideration-pilot-20 .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Alison Slater/Primary Examiner, Art Unit 2487